Citation Nr: 0305845	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  94-26 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983, and from February 1991 to June 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board remanded the case in September 1998 for 
additional development.  During the course of the appeal, the 
veteran relocated and her claims file was transferred to the 
St. Petersburg, Florida RO.  


REMAND

During the course of the appeal, the veteran raised the 
issues of entitlement to service connection for post-
traumatic stress disorder and for surgical scars of the left 
foot, and entitlement to an increased evaluation for pes 
planus and hallux valgus of both feet.  The RO denied these 
issues in a September 2002 rating decision.  In a November 
2002 notice of disagreement, the veteran requested a local 
hearing.  In this case, testimony presented at the hearing 
may have bearing on the veteran's outstanding claim for 
service connection for major depression.  

The Board finds that the issue of entitlement to service 
connection for PTSD is inextricably intertwined with the 
issue of entitlement to service connection for major 
depression.  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally although the veteran submitted a notice of 
disagreement to specific issues denied in the September 2002 
rating decision, a statement of the case addressing theses 
issues is not of record.   The Court has directed that where 
a veteran has submitted a timely notice of disagreement with 
an adverse decision and a statement of the case addressing 
the issue was not sent, the Board should remand the issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a hearing at the RO to present 
testimony on these issues.

2.  Inasmuch as the issue of entitlement 
to service connection for PTSD is deemed 
to be "inextricably intertwined" with the 
issue of entitlement to service 
connection for major depression, the RO 
should take appropriate adjudicative 
action, and provide the veteran and 
representative with a statement of the 
case on the issues of service connection 
for post-traumatic stress disorder and 
surgical scars of the left foot and 
increased evaluation for pes planus and 
hallux valgus of both feet.  The veteran 
is notified that to complete the 
appellate process, she must submit a 
substantive appeal within the applicable 
time period to complete an appeal of this 
issue to the Board.  The Board directs 
that all necessary development as 
required under VCAA should be undertaken 
in the adjudication of these claims.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



